Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This Final action is in response to the amendments and remarks filed 2/11/2022. Claims 1, 5-6, 8-9, 16 and 19 have been amended. 
Claims 3-4, 7 and 11-12 have been canceled. 
Claims 16-18 are allowed. 
Claims 1-2, 5-6, 8-10 and 13-19 are pending. 
Applicant’s arguments with respect to claim(s) 1-2, 5-6, 8-10, 13-15 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	
	Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Independent Claim 1 recites limitation “an angle θ of the arc satisfies: 180o < θ < 270o” (last paragraph). 
The above limitation was not described in the original disclosure of the invention. 
The term “an angle θ of the arc satisfies: 180o < θ < 270o” is wholly absent from the original disclosure of the invention. Furthermore, there is no indication in the original disclosure of the invention that “an angle θ of the arc satisfies: 180o < θ < 270o” as instantly claimed.
The examiner is respectfully requesting additional clarification of what constitute claim limitation “an angle θ of the arc satisfies: 180o < θ < 270o” and how the quoted paragraph and any of the supplied by the applicant drawings relate to that.

The dependent claims 2, 5-6, 8, 10, 13-15 and 19 are rejected for depending upon a rejected base claim 1.

Independent Claim 9 recites limitation “the first hollow region has a contour not comprising an arc; or wherein in the unfolded state, the first hollow region has a contour 
The above limitation was not described in the original disclosure of the invention. 
The phase “the first hollow region has a contour not comprising an arc; or” is wholly absent from the original disclosure of the invention. Furthermore, there is no indication in the original disclosure of the invention how is “the first hollow region has a contour not comprising an arc; or”, as instantly claimed.
The meaning of the claim limitation that includes the phase “the first hollow region has a contour not comprising an arc; or” is indefinite because the claim includes two different embodiments, not actually disclosed (those encompassed by "or"), thereby rendering the scope of the claim unascertainable.  Which one of the two embodiments is the claim invention?

The examiner is respectfully requesting additional clarification of what constitute claim limitation “the first hollow region has a contour not comprising an arc; or wherein in the unfolded state, the first hollow region has a contour having an opening, and a distance between two endpoints of the contour of the first hollow region is less than or equal to 0.1 mm” and how the quoted paragraph and any of the supplied by the applicant drawings relate to that.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the contour of the first hollow region" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Kevin Nguyen whose telephone number is 571-272-7697. The Examiner can normally be reached on Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kevin M Nguyen/Primary Examiner, Art Unit 2628                                                                                                                                                                                                        
             Dated: March 3, 2022